Citation Nr: 1302328	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to the above claimed benefits.

In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The Veteran had also initiated an appeal of service connection for right ear hearing loss.  However, an August 2011 rating decision granted such benefit.  Therefore, the Veteran's appeal of that issue is satisfied and not before the Board.


FINDING OF FACT

Left ear hearing loss was first demonstrated long after service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in November 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the November 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

All relevant records have been associated with the physical claims file or in Virtual VA.  The Veteran has not identified any outstanding records that he wanted VA to obtain or that he felt were relevant to these claims despite being advised in the November 2006 letter that he should submit such information.  The Board concludes that VA has discharged its duty to assist the Veteran in obtaining relevant evidence on his behalf.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the June 2011 VA examination is adequate for the purpose of adjudicating the Veteran's claim as the opinion was predicated on a full reading of the service records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a rationale for the opinion regarding whether the Veteran's current left ear hearing loss is etiologically related to service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The issue on appeal was previously before the Board in March 2011, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with the June 2011 VA examination and a supplemental statement of the case was issued in August 2011.  Since the record reflects compliance with the March 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2012), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran asserts that his left ear hearing loss is related to noise exposure during active service.  His DD Form 214 reflects that his military occupational specialty was vehicle operator in the United States Air Force.  In addition, at the January 2011 Board hearing, he reported that his duties during service included being a driver, an ammunition loader, and working on airplanes, all without hearing protection.  

The Veteran is competent to report his in-service noise exposure, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); 
see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of in-service acoustic trauma to be credible.  Hence, his in-service noise exposure is conceded.  

The most recent audiogram conducted during the October 2008 VA examination demonstrated current left ear hearing loss under 38 C.F.R. § 3.385 with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
35
50
70
75

Speech audiometry revealed speech recognition ability of 56 percent in the left ear.

Therefore, two of the three elements necessary for service connection-current left ear hearing loss disability and an in-service injury-are demonstrated.  Unfortunately, the evidence of record does not support a finding that current left ear hearing loss is etiologically related to the Veteran's military noise exposure.  
On his September 1965 enlistment examination, puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
LEFT
15 (30)
10 (20)
10 (20)
5 (15)
15 (20)

The Board notes that service department audiometric readings prior to October 31, 1967, are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  Since the Veteran's service enlistment examination was conducted prior to that date, the conversion is provided in parentheses as required for the analysis here.

The Veteran's discharge examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
10
20
25

Comparison between the enlistment and separation audiometric results demonstrates that the Veteran's hearing actually improved at 500, 1000, and 2000 Hertz and shifted only 5 decibels at 3000 and 4000 Hertz during service.  The Veteran's service treatment records are negative for treatment for hearing loss or any audiogram results demonstrating left ear hearing loss according to 38 C.F.R. § 3.385.  

In December 1969 the Veteran received an audiogram in connection with his employment at a can factory.  The audiometric results were recorded in graph form, did not indicate which result was for the left or right ear, and were not interpreted.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  

The graph was clear and appeared to demonstrate, at worst, the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
Ear 1
10
10
5
5
10
Ear 2
10
10
10
10
20

A speech audiometry finding was not provided.

The first evidence of left ear hearing loss did not come until a July 1973 employment audiogram, conducted over four years post-discharge, where the audiometric results, again in graph form, revealed puretone thresholds of 40 decibels at 3000 and 4000 Hertz.   

The Veteran reported during the Board hearing and during a May 2008 VA examination that he experienced post-service noise exposure in his employment at the can factory and as a diesel truck driver as well as recreationally when target shooting and hunting.  

As noted in the March 2011 Board remand, the May 2008 examiner's opinion, that the Veteran's hearing loss was not etiologically related to service, was not necessarily based on an accurate factual premise as there was no consideration of whether there was an auditory threshold shift during service.  

In response, the June 2011 VA examination was conducted, where the examiner reviewed the claims file and the Veteran's statements.  The examiner concluded that the Veteran's left ear hearing loss was less likely than not the result of the in-service noise exposure.  He explained that a shift change is only significant when it is greater than the normal measurement error of 10 decibels and in this case there was no significant shift in the Veteran's left ear auditory thresholds.  As noted above, the greatest threshold shift in the left ear between enlistment and separation was five decibels.  The examiner also found significant the fact that there were no complaints or diagnoses under 38 C.F.R. § 3.385 of hearing loss during service and that there was post-service audiogram which demonstrated hearing within normal limits.  The examiner further referred to certain medical literature in support of the conclusion.  

The Board notes that 38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet such requirements, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the only evidence in favor of finding a link between current left ear hearing loss and service are the statements of the Veteran.  While the Veteran no doubt feels that his current left ear disability was incurred due to service, as a lay person, he is not competent to make such a finding, which requires medical expertise.  In this regard, the Board points out that the Veteran is not alleging that he noticed left ear hearing loss in service.  Given that he is not providing his personal observations of diminished auditory acuity since service, he is only offering his opinion that the left ear hearing loss he now is related to service.  The matter of the etiology of hearing loss first noted years after service is clearly one that is outside the realm of lay expertise, given the multitude of potential in-service and post-service factors.  The Board consequently find that he is not competent under the facts of this appeal to offer an opinion as to the etiology of his left ear hearing loss. 

Finally, the Veteran reported during the Board hearing that several audiologists have thought that his hearing loss may be due to his military noise exposure, but that they stated they could not be sure.  Although he is competent to report what his medical providers have told him about the origin of his hearing loss, the opinions as related by the Veteran are at best equivocal and do not sway the balance of the evidence in favor of a finding of service connection in this case.  See Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim); see also Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998).  

Given the lack of competent evidence demonstrating a nexus between the Veteran's current left ear hearing loss and in-service noise exposure, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for left ear hearing loss is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


